DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 15th, 2022 has been entered. Claims 1, 3, 5, 6, 8 and 10-12 are pending. Claims 1, 3, 5, 8 and 11 have been amended and claims 2, 4, 7 and 9 have been canceled by the Applicant. Applicant’s amendments have overcome the claim objections.
Allowable Subject Matter
Claims 1, 3, 5, 6, 8 and 10-12 are allowed.
Applicant's amendments and arguments filed June 15th, 2022 have been fully considered and are convincing.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5, the prior art fails to teach or show, alone or in combination, the claimed low-voltage circuit breaker where at least one electronic switching device and the at least one electromechanical switching device, the electronic switching device configured to, upon at least one of current values or current/time span limit values of the conductor being exceeded, first disconnect the at least one electromechanical switching device and then block the at least one electronic switching device, the at least one electromechanical switching device being configured as a vacuum circuit breaker, with the at least two electrical contact points in a vacuum, where a piezoelectric actuator is provided for changing a switching position.
The prior art, either alone or in combination cannot reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of electronic switching device, electromechanical switching device and piezoelectric actuator.
2Atty. Dkt. No. 32860-003325-US-NPU.S. Application No. 17/279,176Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833